DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119
(a)-(d).
Information Disclosure Statement
The references cited in the Information Disclosure Statements submitted by the applicant on 03-05-2020 and 09-01-2020 have been considered.
The references cited in the PCT international search report by the International Search
Authority have been considered by the examiner.

Drawings
The drawings were received on 03-05-2020. These drawings are being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1 is rejected under 35 U.S.C. 101 because:
Subject Matter Eligibility Analysis of claim 1 (see MPEP 2106.03):
Step 1: As an apparatus, the claim is directed to a statutory category.
Step 2A: Prong 1:  Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claim 1 is directed to:
“parameterized orders for acquisition of transportation vehicle-based data are stored in the backend computer, each order comprises at least the following parameters: route section which defines a route section for which transportation vehicle- related data is to be collected”
This limitation is akin to a Mental Process as the process of storing a particular rule for a certain situation is essentially the same as a human mind performing an observation or evaluation of data. 
“swarm size which defines how many transportation vehicles per unit of time are to collect data for the specified route section, and time interval which defines a time interval in which data is to be acquired for the route section”
This limitation is akin to a Mental Process as the process of storing a particular rule for a certain situation is 
“route-related data is continuously transferred to the backend computer from each transportation vehicle of the swarm as a header that includes an overview of the transportation vehicle-based data stored temporarily in the transportation vehicle”
This limitation is akin to a Mental Process as the process of storing a particular rule for a certain situation is essentially the same as a human mind performing an observation.
“a transferred header is compared with requirements of the orders defined by the parameters of the route section, swarm size and time interval, in response to a positive comparison”
This limitation is akin to a Mental Process as the process of storing a particular rule for a certain situation is essentially the same as a human mind performing an evaluation or casting judgement.
“the transferred header is classified as capable of being retrieved and the data set assigned to the header is retrieved from the transportation vehicle and transmitted for further processing to the backend computer”
This limitation is a process of data acquisition and an extra-solution activity process essentially the same as a human mind performing an observation or evaluation of data.
“wherein the backend computer further includes an order management system for managing the orders”
This limitation is a process of data acquisition and an extra-solution activity process essentially the same as a human mind performing an observation or evaluation of data.
“a retrieval device with retrieval registers for retrieving the data sets associated with the headers which are classified as capable of being retrieved from the transportation vehicles of the swarm.”
This limitation is a process of data acquisition and an extra-solution activity process essentially the same as a human mind performing an observation or evaluation of data.
Step 2A: Prong 2: The Applicant has not recited improvement to any technology or technical field.
The Applicant has recited a claim in which data is observed and compared in such a manner that judgement is rendered as to designate a 
Step 2B:  The claim does not provide an inventive concept.
The claim recites the additional elements of:  
“backend computer”
This is recited at a high level of generality, i.e., as a generic processor performing a generic computer function of processing data.  This generic backend computer limitation is no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. (see MPEP 2106.05(I)(A))
“a retrieval device”
This is recited at a high level of generality performing a generic computer function of retrieving data.  This generic retrieval device limitation is no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any see MPEP 2106.05(I)(A))
This claim is directed to the abstract idea.
Conclusion:  Claim 1 is directed toward non-subject matter eligible material and is thus rejected under 35 U.S.C. §101 as being patent ineligible.
As per claims 2 and 3, the Applicant has not recited any limitations which would contribute to each claim to raise the claim to significantly more than the recited abstract idea.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-9, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Iyoda (DE 102016110794 A1) in view of Xu (US 20180151064 A1).

REGARDING CLAIM 1, Iyoda teaches, parameterized orders for acquisition of transportation vehicle-based data are stored in the backend computer (Iyoda: [0006] According to one aspect of the present invention, there is provided an information collection system comprising: a vehicle device installed on a vehicle and a server installed remotely from the vehicle, the server configured to communicate with the vehicle device in a bidirectional manner...; [0008] According to the aspect, when the vehicle event is / is detected, the vehicle event data of the vehicle event are not always uploaded to the server, but instead the first transmission signal is first transmitted to the server. Then, it is determined in the server whether the information acquisition condition is met, and the vehicle event data is uploaded to the server when it is determined by the determination part that the information acquisition condition is met; [FIG. 1] parameterized orders for acquisition of transportation vehicle-based data are stored in the backend computer can be observed.), each order comprises at least the following parameters: route section which defines a route section for which transportation vehicle- related data is to be collected (Iyoda: [0100] Further, based on the information obtained from the element of the vehicle electronic component group 8 via the wire transmitting / receiving part 25, the first information acquisition part 1041 can identify the attendant circumstance related to the detection date / time and the detection position of the vehicle event is different...; [0102] For example, the state of the vehicle with respect to the second item includes a total driving distance (ie, an odometer value), the number of ON times of the ignition switch, an elapsed time since the ON event of the ignition switch (a time stamp described hereinafter), detection values of Tire pressures, an accumulated amount of use of the vehicle battery, SOC (State of Charge) of the vehicle battery, a deterioration or Degree of degradation of the vehicle battery, a gear ratio of a transmission, a brake operation amount (an instantaneous value at the detection time of the vehicle event or an average value before the detection time of the vehicle event), an ON / OFF state of a wiper device, an ON / OFF state of a headlight, an ON / OFF state of a hazard or Warning device, etc., whether autonomous driving such as ACC (Adaptive Cruise Control) is being performed, whether a speed limiter such as ASL (Adjustable Speed Limiter) is being performed, etc; [0223] Specifically, the circumstance information acquisition part 3023 obtains the circumstance information (an example of the first information) representing at least one of the accompanying circumstance of the vehicle at the detection date / time of the vehicle event and the accompanying circumstance of the vehicle at the detection position of the vehicle event based on the first element information comprised in the first transmission signal. The circumstance information obtained by the circumstance information acquisition part 3023 does not represent the detection date / time and the detection position of the vehicle event itself, but represents the accompanying circumstance different from the detection date / time and the detection position of the vehicle event. The circumstance information acquisition part 3023 obtains the circumstance information from resources other than the in-vehicle device 2. For example, the circumstance information acquisition part 3023 receives the circumstance information from a server that provides detailed climate information (movement of clouds, temperatures in regions, rainfall amounts, snowfall amounts, etc.) in time series, a server that provides detailed map information (road gradients, curvatures of winding roads, slopes or Inclinations, perspectives at intersections, etc.), a server that provides the states of traffic signals in time series, a server that provides traffic volumes or volumes in time series, etc. The circumstance information obtained by the circumstance information acquisition part 3023 can be effectively used to determine whether the first acquisition condition is satisfied, as will be described hereinafter.), and time interval which defines a time interval in which data is to be acquired for the route section (Iyoda: [0079] The data recording process part 103 performs a data recording (writing) process for recording the vehicle information over the recording period T1 in the first memory 110 when the vehicle event detection part 101 detects the vehicle event (i.e., receives the vehicle event detection report). In the following, as an example, the data recording process part 103 records the vehicle information over the recording period T1 in the first memory 110 a plurality of times; [0084] The time span over which the vehicle information is recorded or registered. The recording period T1 is a certain period according to the detection time of the vehicle event. For example, the length and start time of the recording period T1 are determined in advance on a vehicle event type basis. This is because the recording periods for vehicle information useful for analysis may vary according to the type of vehicle event. For example, as illustrated in FIG. 9, the recording period T1 may be a period A (t2 to t4) starting at the detection time t2 of the vehicle event, a period C (t0 to t2) ending at the detection time t2 of the vehicle event ends, or a period B (t1 to t3) before and after the detection time t2 of the vehicle event. Alternatively, a period starting immediately after the vehicle event detection time t2 may be used as a modification of the period A, and a period ending immediately after the vehicle event detection time t2 may be used as a modification of the period C.), route-related data is continuously transferred to the backend computer from each transportation vehicle of the swarm as a header that includes an overview of the transportation vehicle-based data stored temporarily in the transportation vehicle (Iyoda: [0007] According to one aspect of the present invention, the vehicle information generation part generates vehicle information representing a state of the vehicle. The term “state of the vehicle” covers a concept representing a moving state of the vehicle (acceleration, speed, etc.), a control state of the vehicle (operating instructions of the controller, instruction values of the controller, etc.), a driving state of the vehicle (distance to the vehicle in front, etc.), an operating resp. Operation state of the vehicle (an accelerator position signal and switch operation signals, etc.), an occupant state of the vehicle, and so on. The vehicle event detection part of the vehicle device detects the vehicle event. The data recording part records vehicle event data in the first memory when the vehicle event is detected by the vehicle event detection part; [0110] The first transmission signal ID represents that the transmission signal is a “first transmission signal” (signal type), and thus constitutes the vehicle event detection report information. Specifically, the first transmission signal ID is information with which the server 3 can identify that the type of the transmission signal is a “first transmission signal”.), a transferred header is compared with requirements of the orders defined by the parameters of the route section (Iyoda: [0007] According to one aspect of the present invention, the vehicle information generation part generates vehicle information representing a state of the vehicle. The term “state of the vehicle” covers a concept representing a moving state of the vehicle (acceleration, speed, etc.), a control state of the vehicle (operating instructions of the controller, instruction values of the controller, etc.), a driving state of the vehicle (distance to the vehicle in front, etc.), an operating resp. Operation state of the vehicle (an accelerator position signal and switch operation signals, etc.), an occupant state of the vehicle, and so on. The vehicle event detection part of the vehicle device detects the vehicle event. The data recording part records vehicle event data in the first memory when the vehicle event is detected by the vehicle event detection part; [0008] Then, it is determined in the server whether the information acquisition condition is met, and the vehicle event data is uploaded to the server when it is determined by the determination part that the information acquisition condition is met. Thus, according to the aspect, the communication load of the information collection system as a whole can be reduced compared to a configuration in which the vehicle event data of the vehicle event is always uploaded to the server whenever the vehicle event is detected. For example, with respect to the vehicle event for which the information acquisition condition is not met, only the first transmission signal is transmitted to the server, and the vehicle event data is not uploaded to the server. Thus, the communication load is reduced as compared with the case where the vehicle event data of the vehicle event is uploaded to the server; [0095] The first information acquisition part 1041 receives first information when the vehicle event detection part 101 detects the vehicle event. The first information is information included in destination information described hereinafter. Therefore, the first information is used to determine whether an information acquisition condition described hereinafter is satisfied. The first item of information comprises at least one of a time-based item of information that is relevant or pertinent / decisive for the detection time of the vehicle event; and type information that is relevant or relevant / authoritative for a type of the vehicle event. The time-based information that is relevant or pertinent / decisive for the detection time of the vehicle event comprises information that includes a first element or element described below. Item, and information representing a second item or item described hereinafter. Item represents. The type information that is relevant or pertinent / authoritative for a type of the vehicle event includes information that includes a third element or element described hereinafter. Item, and information representing a fourth item or item described hereinafter. Item represents; [0096] Here, the information comprising the four elements or Items are used for / as the first information to determine whether the information acquisition condition described hereinafter is met. It is noted that the term “vehicle event” in the following items (1) to (4) means the vehicle event that the vehicle event detection part 101 detects; [0224] The determination part 3024A determines whether the information acquisition condition is satisfied based on the purpose information obtained by the purpose information acquisition part 3020A. The destination information obtained by the destination information acquisition part 3020A includes the circumstance information obtained by the circumstance information acquisition part 3023. The circumstance information acquisition part 3023 obtains the circumstance information that is not included in the first item information included in the first transmission signal. Therefore, the first detection condition of the information detection condition used in the second embodiment can be defined in a multi-dimensional perspective and in detail as compared with the first detection condition that can be used in the first embodiment.), in response to a positive comparison, the transferred header is classified as capable of being retrieved and the data set assigned to the header is retrieved from the transportation vehicle and transmitted for further processing to the backend computer, and wherein the backend computer further includes an order management system for managing the orders, and a retrieval device with retrieval registers for retrieving the data sets associated with the headers which are classified as capable of being retrieved from the transportation vehicles of the swarm (Iyoda: [0007] According to one aspect of the present invention, the vehicle information generation part generates vehicle information representing a state of the vehicle. The term “state of the vehicle” covers a concept representing a moving state of the vehicle (acceleration, speed, etc.), a control state of the vehicle (operating instructions of the controller, instruction values of the controller, etc.), a driving state of the vehicle (distance to the vehicle in front, etc.), an operating resp. Operation state of the vehicle (an accelerator position signal and switch operation signals, etc.), an occupant state of the vehicle, and so on. The vehicle event detection part of the vehicle device detects the vehicle event. The data recording part records vehicle event data in the first memory when the vehicle event is detected by the vehicle event detection part; [0008] Then, it is determined in the server whether the information acquisition condition is met, and the vehicle event data is uploaded to the server when it is determined by the determination part that the information acquisition condition is met. Thus, according to the aspect, the communication load of the information collection system as a whole can be reduced compared to a configuration in which the vehicle event data of the vehicle event is always uploaded to the server whenever the vehicle event is detected. For example, with respect to the vehicle event for which the information acquisition condition is not met, only the first transmission signal is transmitted to the server, and the vehicle event data is not uploaded to the server. Thus, the communication load is reduced as compared with the case where the vehicle event data of the vehicle event is uploaded to the server; [0095] The first information acquisition part 1041 receives first information when the vehicle event detection part 101 detects the vehicle event. The first information is information included in destination information described hereinafter. Therefore, the first information is used to determine whether an information acquisition condition described hereinafter is satisfied. The first item of information comprises at least one of a time-based item of information that is relevant or pertinent / decisive for the detection time of the vehicle event; and type information that is relevant or relevant / authoritative for a type of the vehicle event. The time-based information that is relevant or pertinent / decisive for the detection time of the vehicle event comprises information that includes a first element or element described below. Item, and information representing a second item or item described hereinafter. Item represents. The type information that is relevant or pertinent / authoritative for a type of the vehicle event includes information that includes a third element or element described hereinafter. Item, and information representing a fourth item or item described hereinafter. Item represents. [0096] Here, the information comprising the four elements or Items are used for / as the first information to determine whether the information acquisition condition described hereinafter is met. It is noted that the term “vehicle event” in the following items (1) to (4) means the vehicle event that the vehicle event detection part 101 detects; [0224] The determination part 3024A determines whether the information acquisition condition is satisfied based on the purpose information obtained by the purpose information acquisition part 3020A. The destination information obtained by the destination information acquisition part 3020A includes the circumstance information obtained by the circumstance information acquisition part 3023. The circumstance information acquisition part 3023 obtains the circumstance information that is not included in the first item information included in the first transmission signal. Therefore, the first detection condition of the information detection condition used in the second embodiment can be defined in a multi-dimensional perspective and in detail as compared with the first detection condition that can be used in the first embodiment.).
Iyoda does not explicitly disclose, swarm size which defines how many transportation vehicles per unit of time are to collect data for the specified route section, swarm size and time interval.
However, in the same field of endeavor, Xu teaches, “...probe data from vehicles traversing said intersections....The at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus to: identify each of a plurality of paths through an intersection; identify signal phase and timing data for each traffic light associated with each path through the intersection; receive probe data for vehicles approaching or traversing the intersection; estimate a number of vehicles failing to traverse the intersection along a path through the intersection; estimate a congestion status of the path (Xu: [0004]); “Certain embodiments of the present invention may provide a method including: identifying each of a plurality of paths through an intersection; identifying signal phase and timing data for each traffic light associated with each path through the intersection; receiving probe data for vehicles approaching or traversing the intersection; estimating a number of vehicles failing to traverse the intersection along a path through the intersection; estimating a congestion status of the path through the intersection based on the number of vehicles failing to traverse the intersection; and causing the congestion status to be provided to permit updating of a map to reflect the congestion status” (Xu: [0008]); “Analysis of probe data may include analysis of probe data representing vehicles traversing an intersection along a path, and identifying the maximum number of vehicles passing through the intersection at or close to posted speed limits during a cycle of the traffic light or during a period of time, for example” (Xu: [0050]); “At 410, a traffic congestion condition for each path through the intersection is identified. An estimate is made of the number of vehicles along a path into the intersection at the time the signal turns from red to green (N.sub.s(T)) at 415 using probe data points that are map-matched to the path. N.sub.s is the number of vehicles, while (T) represents the sampling time period of a red light phase to a green light phase to a red light phase of a traffic signal for a path through the intersection otherwise referred to as a “red-green-red cycle.” An estimate is also made of the number of vehicles along the path entering the intersection at the time the light turns from green to red (N.sub.e(T)), similarly using map-matched probe data” (Xu: [0060]), for the benefit of improving traffic congestion estimation is (Xu: [ABS]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify an information collection system includes an on-vehicle device and a server disclosed by Iyoda to include crowdsourcing taught by Xu. One of ordinary skill in the art would have been motivated to make this modification in order to improve traffic congestion estimation is provided using signal phase and timing data from traffic signals at intersections and probe data from vehicles traversing said intersections.

REGARDING CLAIM 2, Iyoda in view of Xu remain as applied above to claim 1, and further, Iyoda in view of Xu also teaches, a transportation vehicle management system which communicates with the transportation vehicles and which retrieves the data sets associated with the headers from the transportation vehicles of the swarm (Iyoda: [0008] Then, it is determined in the server whether the information acquisition condition is met, and the vehicle event data is uploaded to the server when it is determined by the determination part that the information acquisition condition is met. Thus, according to the aspect, the communication load of the information collection system as a whole can be reduced compared to a configuration in which the vehicle event data of the vehicle event is always uploaded to the server whenever the vehicle event is detected. For example, with respect to the vehicle event for which the information acquisition condition is not met, only the first transmission signal is transmitted to the server, and the vehicle event data is not uploaded to the server. Thus, the communication load is reduced as compared with the case where the vehicle event data of the vehicle event is uploaded to the server; [0095] The first information acquisition part 1041 receives first information when the vehicle event detection part 101 detects the vehicle event. The first information is information included in destination information described hereinafter. Therefore, the first information is used to determine whether an information acquisition condition described hereinafter is satisfied. The first item of information comprises at least one of a time-based item of information that is relevant or pertinent / decisive for the detection time of the vehicle event; and type information that is relevant or relevant / authoritative for a type of the vehicle event. The time-based information that is relevant or pertinent / decisive for the detection time of the vehicle event comprises information that includes a first element or element described below. Item, and information representing a second item or item described hereinafter. Item represents. The type information that is relevant or pertinent / authoritative for a type of the vehicle event includes information that includes a third element or element described hereinafter. Item, and information representing a fourth item or item described hereinafter. Item represents; [0096] Here, the information comprising the four elements or Items are used for / as the first information to determine whether the information acquisition condition described hereinafter is met. It is noted that the term “vehicle event” in the following items (1) to (4) means the vehicle event that the vehicle event detection part 101 detects; [0224] The determination part 3024A determines whether the information acquisition condition is satisfied based on the purpose information obtained by the purpose information acquisition part 3020A. The destination information obtained by the destination information acquisition part 3020A includes the circumstance information obtained by the circumstance information acquisition part 3023. The circumstance information acquisition part 3023 obtains the circumstance information that is not included in the first item information included in the first transmission signal. Therefore, the first detection condition of the information detection condition used in the second embodiment can be defined in a multi-dimensional perspective and in detail as compared with the first detection condition that can be used in the first embodiment.); and a data set management system for managing and processing the retrieved data sets (Iyoda: [0118] Next, a function of the server 3 will be described with reference to FIG. 14. The hardware configuration of the server 3 is not illustrated. A basic hardware configuration (architecture) of the server 3 is the same as that of the information recording ECU 7 illustrated in FIG. 2, except that the processing performance and the storage capacity are increased. [0119] 14 is a functional block diagram of the server 3. [0120] The server 3 includes a first transmission signal receiving part 301, a determination process part 302, an upload request part 303, a vehicle event data receiving part 304, a second memory 308, a vehicle event data accumulating part 309, and a basic vehicle information storage part 310. Parts 301 to 304 can each be implemented with the CPU executing one or more programs in the ROM. The second memory 308 is a memory of the server 3, which can be implemented by an auxiliary storage device (for example EEPROM, HDD). The vehicle event data accumulation part 309 and the basic vehicle information storage part 310 may be implemented by an auxiliary storage device (for example, HDD); [FIG.14] a data set management system for managing and processing the retrieved data sets can be observed.).

REGARDING CLAIM 3, Iyoda in view of Xu remain as applied above to claim 1, and further, Iyoda also teaches, the backend computer further comprises an apparatus for temporarily storing headers which are not currently required (Iyoda: [0008] Then, it is determined in the server whether the information acquisition condition is met, and the vehicle event data is uploaded to the server when it is determined by the determination part that the information acquisition condition is met. Thus, according to the aspect, the communication load of the information collection system as a whole can be reduced compared to a configuration in which the vehicle event data of the vehicle event is always uploaded to the server whenever the vehicle event is detected. For example, with respect to the vehicle event for which the information acquisition condition is not met, only the first transmission signal is transmitted to the server, and the vehicle event data is not uploaded to the server.).
Iyoda does not explicitly recite the terminology, “temporarily storing”. However, Iyoda does teach disposal of information not meeting required conditions, which is interpreted as a case of equivalence (Iyoda: [0008]).

REGARDING CLAIM 4, Iyoda teaches, storing parameterized orders for acquisition of transportation vehicle-based data is stored in the backend computer (Iyoda: [0008] Then, it is determined in the server whether the information acquisition condition is met, and the vehicle event data is uploaded to the server when it is determined by the determination part that the information acquisition condition is met. Thus, according to the aspect, the communication load of the information collection system as a whole can be reduced compared to a configuration in which the vehicle event data of the vehicle event is always uploaded to the server whenever the vehicle event is detected. For example, with respect to the vehicle event for which the information acquisition condition is not met, only the first transmission signal is transmitted to the server, and the vehicle event data is not uploaded to the server.), wherein each order comprises at least the following parameters: route section which defines a route section for which transportation vehicle- related data is to be collected (Iyoda: [0100] Further, based on the information obtained from the element of the vehicle electronic component group 8 via the wire transmitting / receiving part 25, the first information acquisition part 1041 can identify the attendant circumstance related to the detection date / time and the detection position of the vehicle event is different...; [0102] For example, the state of the vehicle with respect to the second item includes a total driving distance (ie, an odometer value), the number of ON times of the ignition switch, an elapsed time since the ON event of the ignition switch (a time stamp described hereinafter), detection values of Tire pressures, an accumulated amount of use of the vehicle battery, SOC (State of Charge) of the vehicle battery, a deterioration or Degree of degradation of the vehicle battery, a gear ratio of a transmission, a brake operation amount (an instantaneous value at the detection time of the vehicle event or an average value before the detection time of the vehicle event), an ON / OFF state of a wiper device, an ON / OFF state of a headlight, an ON / OFF state of a hazard or Warning device, etc., whether autonomous driving such as ACC (Adaptive Cruise Control) is being performed, whether a speed limiter such as ASL (Adjustable Speed Limiter) is being performed, etc; [0223] Specifically, the circumstance information acquisition part 3023 obtains the circumstance information (an example of the first information) representing at least one of the accompanying circumstance of the vehicle at the detection date / time of the vehicle event and the accompanying circumstance of the vehicle at the detection position of the vehicle event based on the first element information comprised in the first transmission signal. The circumstance information obtained by the circumstance information acquisition part 3023 does not represent the detection date / time and the detection position of the vehicle event itself, but represents the accompanying circumstance different from the detection date / time and the detection position of the vehicle event. The circumstance information acquisition part 3023 obtains the circumstance information from resources other than the in-vehicle device 2. For example, the circumstance information acquisition part 3023 receives the circumstance information from a server that provides detailed climate information (movement of clouds, temperatures in regions, rainfall amounts, snowfall amounts, etc.) in time series, a server that provides detailed map information (road gradients, curvatures of winding roads, slopes or Inclinations, perspectives at intersections, etc.), a server that provides the states of traffic signals in time series, a server that provides traffic volumes or volumes in time series, etc. The circumstance information obtained by the circumstance information acquisition part 3023 can be effectively used to determine whether the first acquisition condition is satisfied, as will be described hereinafter.), and time interval which defines a time interval in which data is to be acquired for the route section (Iyoda: [0079] The data recording process part 103 performs a data recording (writing) process for recording the vehicle information over the recording period T1 in the first memory 110 when the vehicle event detection part 101 detects the vehicle event (i.e., receives the vehicle event detection report). In the following, as an example, the data recording process part 103 records the vehicle information over the recording period T1 in the first memory 110 a plurality of times; [0084] The time span over which the vehicle information is recorded or registered. The recording period T1 is a certain period according to the detection time of the vehicle event. For example, the length and start time of the recording period T1 are determined in advance on a vehicle event type basis. This is because the recording periods for vehicle information useful for analysis may vary according to the type of vehicle event. For example, as illustrated in FIG. 9, the recording period T1 may be a period A (t2 to t4) starting at the detection time t2 of the vehicle event, a period C (t0 to t2) ending at the detection time t2 of the vehicle event ends, or a period B (t1 to t3) before and after the detection time t2 of the vehicle event. Alternatively, a period starting immediately after the vehicle event detection time t2 may be used as a modification of the period A, and a period ending immediately after the vehicle event detection time t2 may be used as a modification of the period C.); wherein route-related data is continuously transferred to the backend computer from each transportation vehicle of the swarm as a header that includes an overview of the transportation vehicle-based data stored temporarily in the transportation vehicle (Iyoda: [0007] According to one aspect of the present invention, the vehicle information generation part generates vehicle information representing a state of the vehicle. The term “state of the vehicle” covers a concept representing a moving state of the vehicle (acceleration, speed, etc.), a control state of the vehicle (operating instructions of the controller, instruction values of the controller, etc.), a driving state of the vehicle (distance to the vehicle in front, etc.), an operating resp. Operation state of the vehicle (an accelerator position signal and switch operation signals, etc.), an occupant state of the vehicle, and so on. The vehicle event detection part of the vehicle device detects the vehicle event. The data recording part records vehicle event data in the first memory when the vehicle event is detected by the vehicle event detection part. [0008] Then, it is determined in the server whether the information acquisition condition is met, and the vehicle event data is uploaded to the server when it is determined by the determination part that the information acquisition condition is met. Thus, according to the aspect, the communication load of the information collection system as a whole can be reduced compared to a configuration in which the vehicle event data of the vehicle event is always uploaded to the server whenever the vehicle event is detected. For example, with respect to the vehicle event for which the information acquisition condition is not met, only the first transmission signal is transmitted to the server, and the vehicle event data is not uploaded to the server; [0110] The first transmission signal ID represents that the transmission signal is a “first transmission signal” (signal type), and thus constitutes the vehicle event detection report information. Specifically, the first transmission signal ID is information with which the server 3 can identify that the type of the transmission signal is a “first transmission signal”.), and the method further comprises comparing a transferred header with requirements of the orders defined by the parameters of the route section (Iyoda: [0007] According to one aspect of the present invention, the vehicle information generation part generates vehicle information representing a state of the vehicle. The term “state of the vehicle” covers a concept representing a moving state of the vehicle (acceleration, speed, etc.), a control state of the vehicle (operating instructions of the controller, instruction values of the controller, etc.), a driving state of the vehicle (distance to the vehicle in front, etc.), an operating resp. Operation state of the vehicle (an accelerator position signal and switch operation signals, etc.), an occupant state of the vehicle, and so on. The vehicle event detection part of the vehicle device detects the vehicle event. The data recording part records vehicle event data in the first memory when the vehicle event is detected by the vehicle event detection part. [0008] Then, it is determined in the server whether the information acquisition condition is met, and the vehicle event data is uploaded to the server when it is determined by the determination part that the information acquisition condition is met. Thus, according to the aspect, the communication load of the information collection system as a whole can be reduced compared to a configuration in which the vehicle event data of the vehicle event is always uploaded to the server whenever the vehicle event is detected. For example, with respect to the vehicle event for which the information acquisition condition is not met, only the first transmission signal is transmitted to the server, and the vehicle event data is not uploaded to the server; [0095] The first information acquisition part 1041 receives first information when the vehicle event detection part 101 detects the vehicle event. The first information is information included in destination information described hereinafter. Therefore, the first information is used to determine whether an information acquisition condition described hereinafter is satisfied. The first item of information comprises at least one of a time-based item of information that is relevant or pertinent / decisive for the detection time of the vehicle event; and type information that is relevant or relevant / authoritative for a type of the vehicle event. The time-based information that is relevant or pertinent / decisive for the detection time of the vehicle event comprises information that includes a first element or element described below. Item, and information representing a second item or item described hereinafter. Item represents. The type information that is relevant or pertinent / authoritative for a type of the vehicle event includes information that includes a third element or element described hereinafter. Item, and information representing a fourth item or item described hereinafter. Item represents; [0096] Here, the information comprising the four elements or Items are used for / as the first information to determine whether the information acquisition condition described hereinafter is met. It is noted that the term “vehicle event” in the following items (1) to (4) means the vehicle event that the vehicle event detection part 101 detects; [0224] The determination part 3024A determines whether the information acquisition condition is satisfied based on the purpose information obtained by the purpose information acquisition part 3020A. The destination information obtained by the destination information acquisition part 3020A includes the circumstance information obtained by the circumstance information acquisition part 3023. The circumstance information acquisition part 3023 obtains the circumstance information that is not included in the first item information included in the first transmission signal. Therefore, the first detection condition of the information detection condition used in the second embodiment can be defined in a multi-dimensional perspective and in detail as compared with the first detection condition that can be used in the first embodiment.), and in response to a positive comparison, classifying the transferred header as capable of being retrieved, retrieving the data set assigned to the header from the transportation vehicle and transmitting the retrieved data set for further processing (Iyoda: [0007] According to one aspect of the present invention, the vehicle information generation part generates vehicle information representing a state of the vehicle. The term “state of the vehicle” covers a concept representing a moving state of the vehicle (acceleration, speed, etc.), a control state of the vehicle (operating instructions of the controller, instruction values of the controller, etc.), a driving state of the vehicle (distance to the vehicle in front, etc.), an operating resp. Operation state of the vehicle (an accelerator position signal and switch operation signals, etc.), an occupant state of the vehicle, and so on. The vehicle event detection part of the vehicle device detects the vehicle event. The data recording part records vehicle event data in the first memory when the vehicle event is detected by the vehicle event detection part. [0008] Then, it is determined in the server whether the information acquisition condition is met, and the vehicle event data is uploaded to the server when it is determined by the determination part that the information acquisition condition is met. Thus, according to the aspect, the communication load of the information collection system as a whole can be reduced compared to a configuration in which the vehicle event data of the vehicle event is always uploaded to the server whenever the vehicle event is detected. For example, with respect to the vehicle event for which the information acquisition condition is not met, only the first transmission signal is transmitted to the server, and the vehicle event data is not uploaded to the server; [0095] The first information acquisition part 1041 receives first information when the vehicle event detection part 101 detects the vehicle event. The first information is information included in destination information described hereinafter. Therefore, the first information is used to determine whether an information acquisition condition described hereinafter is satisfied. The first item of information comprises at least one of a time-based item of information that is relevant or pertinent / decisive for the detection time of the vehicle event; and type information that is relevant or relevant / authoritative for a type of the vehicle event. The time-based information that is relevant or pertinent / decisive for the detection time of the vehicle event comprises information that includes a first element or element described below. Item, and information representing a second item or item described hereinafter. Item represents. The type information that is relevant or pertinent / authoritative for a type of the vehicle event includes information that includes a third element or element described hereinafter. Item, and information representing a fourth item or item described hereinafter. Item represents; [0096] Here, the information comprising the four elements or Items are used for / as the first information to determine whether the information acquisition condition described hereinafter is met. It is noted that the term “vehicle event” in the following items (1) to (4) means the vehicle event that the vehicle event detection part 101 detects; [0224] The determination part 3024A determines whether the information acquisition condition is satisfied based on the purpose information obtained by the purpose information acquisition part 3020A. The destination information obtained by the destination information acquisition part 3020A includes the circumstance information obtained by the circumstance information acquisition part 3023. The circumstance information acquisition part 3023 obtains the circumstance information that is not included in the first item information included in the first transmission signal. Therefore, the first detection condition of the information detection condition used in the second embodiment can be defined in a multi-dimensional perspective and in detail as compared with the first detection condition that can be used in the first embodiment.).

However, in the same field of endeavor, Xu teaches, “...probe data from vehicles traversing said intersections....The at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus to: identify each of a plurality of paths through an intersection; identify signal phase and timing data for each traffic light associated with each path through the intersection; receive probe data for vehicles approaching or traversing the intersection; estimate a number of vehicles failing to traverse the intersection along a path through the intersection; estimate a congestion status of the path through the intersection based on the number of vehicles failing to traverse the intersection; and cause the congestion status to be provided to permit updating of a map to reflect the congestion status” (Xu: [0004]); “Certain embodiments of the present invention may provide a method including: identifying each of a plurality of paths through an intersection; identifying signal phase and timing data for each traffic light associated with each path through the intersection; receiving probe data for vehicles approaching or traversing the intersection; estimating a number of vehicles failing to traverse the intersection along a path through the intersection; estimating a congestion status of the path through the intersection based on the number of vehicles failing to traverse the intersection; and causing the congestion status to be provided to permit updating of a map to reflect the congestion status” (Xu: [0008]); “Analysis of probe data may include analysis of probe data representing vehicles traversing an intersection along a path, and identifying the maximum number of vehicles passing through the intersection (Xu: [0050]); “At 410, a traffic congestion condition for each path through the intersection is identified. An estimate is made of the number of vehicles along a path into the intersection at the time the signal turns from red to green (N.sub.s(T)) at 415 using probe data points that are map-matched to the path. N.sub.s is the number of vehicles, while (T) represents the sampling time period of a red light phase to a green light phase to a red light phase of a traffic signal for a path through the intersection otherwise referred to as a “red-green-red cycle.” An estimate is also made of the number of vehicles along the path entering the intersection at the time the light turns from green to red (N.sub.e(T)), similarly using map-matched probe data” (Xu: [0060]), for the benefit of improving traffic congestion estimation is provided using signal phase and timing data from traffic signals at intersections and probe data from vehicles traversing said intersections (Xu: [ABS]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify an information collection system includes an on-vehicle device and a server disclosed by Iyoda to include crowdsourcing taught by Xu. One of ordinary skill in the art would have been motivated to make this modification in order to improve traffic congestion estimation is provided using signal phase and timing data from traffic signals at intersections and probe data from vehicles traversing said intersections.

REGARDING CLAIM 5, Iyoda in view of Xu remain as applied above to claim 4, and further, Iyoda teaches, headers not currently required are stored for a predefined time period (Iyoda: [0008] Then, it is determined in the server whether the information acquisition condition is met, and the vehicle event data is uploaded to the server when it is determined by the determination part that the information acquisition condition is met. Thus, according to the aspect, the communication load of the information collection system as a whole can be reduced compared to a configuration in which the vehicle event data of the vehicle event is always uploaded to the server whenever the vehicle event is detected. For example, with respect to the vehicle event for which the information acquisition condition is not met, only the first transmission signal is transmitted to the server, and the vehicle event data is not uploaded to the server.).
In this case, “event for which the information acquisition condition is not met, only the first transmission signal is transmitted to the server” is interpreted as a temporary/predefined storage before disposal.

REGARDING CLAIM 6, Iyoda in view of Xu remain as applied above to claim 5, and further, Iyoda teaches, headers not currently required are compared with the defined requirements of the orders within the predefined time period (Iyoda: [0008] Then, it is determined in the server whether the information acquisition condition is met, and the vehicle event data is uploaded to the server when it is determined by the determination part that the information acquisition condition is met. Thus, according to the aspect, the communication load of the information collection system as a whole can be reduced compared to a configuration in which the vehicle event data of the vehicle event is always uploaded to the server whenever the vehicle event is detected. For example, with respect to the vehicle event for which the information acquisition condition is not met, only the first transmission signal is transmitted to the server, and the vehicle event data is not uploaded to the server.).
In this case, “the vehicle event data is uploaded to the server when it is determined by the determination part that the information acquisition condition is met” is interpreted as “compared with the defined requirements”.
In this case, “acquisition condition is not met, only the first transmission signal is transmitted to the server, and the vehicle event data is not uploaded to the server” is interpreted as “predefined time”.

REGARDING CLAIM 7, Iyoda in view of Xu remain as applied above to claim 4, and further, Iyoda teaches, the parameter of the time interval of each order is additionally assigned a repetition frequency with which the order is repeated (Iyoda: [0008] Then, it is determined in the server whether the information acquisition condition is met, and the vehicle event data is uploaded to the server when it is determined by the determination part that the information acquisition condition is met. Thus, according to the aspect, the communication load of the information collection system as a whole can be reduced compared to a configuration in which the vehicle event data of the vehicle event is always uploaded to the server whenever the vehicle event is detected. For example, with respect to the vehicle event for which the information acquisition condition is not met, only the first transmission signal is transmitted to the server, and the vehicle event data is not uploaded to the server; [also see FIG. [18-27] process is repeated for all new data acquired.]).

REGARDING CLAIM 8, Iyoda in view of Xu remain as applied above to claim 4, and further, Iyoda teaches, each order comprises: already requested data sets, and already received data sets (Iyoda: [0096] A previous detection situation (history) of the same type of vehicle event (hereinafter referred to as “a fourth element”); [0106] With reference to the fourth item information, the first information acquisition part can identify the previous detection situation of the same type of the vehicle event by referring to the vehicle event detection number information (see) stored in the recording area in the first memory; [FIG. 18-27] each order comprises: already requested data sets, and already received data sets can be observed; [also see ¶'s[0182-0193]]).
Iyoda does not explicitly recite the terminology "already requested", and "already received". However, Iyoda does teach a variety of acquisition conditions for gathered/received data, same type and history, and how the data will be managed, which is the functional limitation of the claim.

REGARDING CLAIM 9, Iyoda in view of Xu remain as applied above to claim 8, and further, Iyoda teaches, in response to retrieval of a header, the requesting of the retrieval is noted in the parameter of already requested data sets (Iyoda: [0096] A previous detection situation (history) of the same type of vehicle event (hereinafter referred to as “a fourth element”); [0106] With reference to the fourth item information, the first information acquisition part can identify the previous detection situation of the same type of the vehicle event by referring to the vehicle event detection number information (see) stored in the recording area in the first memory; [FIG. 18-27] in response to retrieval of a header, the requesting of the retrieval is noted in the parameter of already requested data sets can be observed; [see ¶'s[0182-0193]]), and, in response to reception of the requested data set, the reception is noted in the parameter of already received data sets (Iyoda: [0096] A previous detection situation (history) of the same type of vehicle event (hereinafter referred to as “a fourth element”); [0106] With reference to the fourth item information, the first information acquisition part can identify the previous detection situation of the same type of the vehicle event by referring to the vehicle event detection number information (see) stored in the recording area in the first memory; [FIG. 18-27] in response to reception of the requested data set, the reception is noted in the parameter of already received data sets can be observed; [see ¶'s[0182-0193]]).
Iyoda does not explicitly recite the terminology, “in response to retrieval of a header, the requesting of the retrieval is noted in the parameter of already requested data sets, and, in response to reception of the requested data set, the reception is noted in the parameter of already received data sets.” Iyoda does however teach sorting/distributing/managing data, which is the functional limitation of the claim.

Claims 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Iyoda (DE 102016110794 A1) in view of Xu (US 20180151064 A1) as applied to claim 4 above, and further in view of Chun (US 20150186548 A1).

REGARDING CLAIM 10, Iyoda in view of Xu remain as applied above to claim 4, and further, Iyoda in view of Xu do not explicitly disclose, each header capable of being retrieved is 
However, in the same field of endeavor, Chun teaches, “The data transceiving server 210 may be configured to receive the data of the ECU 10 provided from the telematics terminal 100 via the network. Further, the data transceiving server 210 may be configured to transmit an acquirement event file 224, provided from the control server 230, to the telematics terminal 100 via the network. Configuration files may be stored in the database server 220. In other words, the database server 220 may be configured to store configuration files that correspond to each of a plurality of ECUs. The database server 220 may be a diagnostic information management system-inside (DIMS-I) server managed by a vehicle manufacturer. The control server 230 may be configured to determine a version of the ECU 10 through the data transceiving server 210, and search for a configuration file 222 that corresponds to the version of the ECU 10 among the configuration files stored in the database server 220” (Iyoda: [0035]); “The control server 230 may be configured to generate the acquirement event file 224 for acquiring the data of the ECU 10 using the configuration file 222. The acquirement event file 224 may include data item information, data address information, data conversion rule information, and acquirement period information about data desired to acquire. Further, the acquirement event file 224 may further include acquirement condition information. The control server 230 may be configured to transmit the acquirement event file 224 to the telematics terminal 100 via the data transceiving server 210, and the telematics terminal 100 may be configured to acquire the data of the ECU 10 using the acquirement event file” (Iyoda: [0037]); [also see Chun: ¶[0042], Claims [1, 7]], for the benefit of specifically selecting data necessary, and acquire the necessary data (Chun: [0014]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify an information collection system includes an on-vehicle device and a server disclosed by a modified Iyoda to include data details and address taught by Chun. One of ordinary skill in the art would have been motivated to make this modification in order to selectively acquire data details for a situational diagnosis.

REGARDING CLAIM 11, Iyoda in view of Xu and Chun remain as applied above to claim 10, and further, Chun also teaches, each header capable of being retrieved is respectively assigned a retrieval register by which the associated data set is retrieved from the transportation vehicle (Chun: [0035] The data transceiving server 210 may be configured to receive the data of the ECU 10 provided from the telematics terminal 100 via the network. Further, the data transceiving server 210 may be configured to transmit an acquirement event file 224, provided from the control server 230, to the telematics terminal 100 via the network. Configuration files may be stored in the database server 220. In other words, the database server 220 may be configured to store configuration files that correspond to each of a plurality of ECUs. The database server 220 may be a diagnostic information management system-inside (DIMS-I) server managed by a vehicle manufacturer. The control server 230 may be configured to determine a version of the ECU 10 through the data transceiving server 210, and search for a configuration file 222 that corresponds to the version of the ECU 10 among the configuration files stored in the database server 220; [0037] The control server 230 may be configured to generate the acquirement event file 224 for acquiring the data of the ECU 10 using the configuration file 222. The acquirement event file 224 may include data item information, data address information, data conversion rule information, and acquirement period information about data desired to acquire. Further, the acquirement event file 224 may further include acquirement condition information. The control server 230 may be configured to transmit the acquirement event file 224 to the telematics terminal 100 via the data transceiving server 210, and the telematics terminal 100 may be configured to acquire the data of the ECU 10 using the acquirement event file; [also see ¶[0042], Claims [1, 7]]).

REGARDING CLAIM 12, Iyoda in view of Xu and Chun remain as applied above to claim 10, and further, Iyoda teaches, each header capable of being retrieved is respectively assigned a retrieval register (Iyoda: [FIG. 18] retrieval headers can be observed), each retrieval register is assigned an order (Iyoda: [FIG. 18-27] each retrieval register is assigned an order can be observed.), and a retrieval register has more than one header (Iyoda: [FIG. 18-27] more than one header can be observed.).

REGARDING CLAIM 13, Iyoda in view of Xu and Chun remain as applied above to claim 12, and further, Chun also teaches, the data sets assigned to the headers of a retrieval register are retrieved from the corresponding transportation vehicles when the number of headers of a retrieval register reaches a predefined value (Chun: [0037] The control server 230 may be configured to generate the acquirement event file 224 for acquiring the data of the ECU 10 using the configuration file 222. The acquirement event file 224 may include data item information, data address information, data conversion rule information, and acquirement period information about data desired to acquire. Further, the acquirement event file 224 may further include acquirement condition information. The control server 230 may be configured to transmit the acquirement event file 224 to the telematics terminal 100 via the data transceiving server 210, and the telematics terminal 100 may be configured to acquire the data of the ECU 10 using the acquirement event file; [Claim 1] A method of acquiring data of an electronic control unit, comprising: receiving, by a telematics server, information regarding a version of the electronic control unit mounted within a vehicle from a telematics terminal; searching for, by the telematics server, a configuration file that corresponds to the version of the electronic control unit; generating, by the telematics server, an acquirement event file for acquiring the data of the electronic control unit using the configuration file; transmitting, by the telematics server, the acquirement event file to the telematics terminal; and receiving, by the telematics server, the data of the electronic control unit from the telematics terminal in response to transmitting the acquirement event file, wherein data communication between the telematics terminal and the electronic control unit uses a controller area network (CAN) calibration protocol (CCP).).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Iyoda (DE 102016110794 A1) in view of Xu (US 20180151064 A1)  and Chun (US 20150186548 A1) as applied to claim 13 above, and further in view of Gao (US 20140179237 A1).

REGARDING CLAIM 14, Iyoda in view of Xu and Chun remain as applied above to claim 13, and further, Iyoda in view of Xu and Chun do not explicitly disclose, the predefined value corresponds to the swarm size of the respective order.
However, in the same field of endeavor, Gao teaches, “In yet another exemplary implementation, the method of determining a level of crowdsourcing in accordance with the one or more mobile device generated parameters comprises monitoring data size of a tile, where the data size of a tile indicates number of access points in the tile and the tile describes a predetermined area of the environment. The method further comprises decreasing the level of crowdsourcing in response to the data size being greater than a first threshold value, and increasing the level of crowdsourcing in response to the data size being less than a second threshold value” (Gao: [0007]), for the benefit of acquiring a data package large enough to ensure accuracy, but not over burden processing systems.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify an information collection system includes an on-vehicle device and a server disclosed by a modified Iyoda to include crowdsourcing thresholds taught by Gao. One of ordinary skill in the art would have been motivated to make this modification in order to acquire a data package large enough to ensure accuracy, but not over burden processing systems.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
McDonnell (US 20180158322 A1)
Lambert (US 20150088335 A1)
Iyoda (US 20160364921 A1)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARRON SANTOS whose telephone number is (571)272-5288.  The examiner can normally be reached on Monday - Friday: 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANGELA ORTIZ can be reached on (571) 272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.S./             Examiner, Art Unit 3663                                                                                                                                                                                           
/MACEEH ANWARI/Primary Examiner, Art Unit 3663